DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 21-23, 39-31, 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2002/0145640).
	Regarding to claims 21, 37:
Anderson et al. discloses an integrated circuit to drive a plurality of fluid actuation devices, the integrated circuit comprising:
              a plurality of first non-volatile memory cells, each first non-volatile memory cell storing a customization bit (Paragraph [0033]: The memory register provides the bits S1-S3 to the logic NS1 (FIG. 5)); and
                            control logic to configure an operation of the integrated circuit based on the customization bits (FIG. 5: The logic NS1 provides NSL1/1-NSL1/20 based on the bits S1-S3).
Regarding to claim 29: A fluid ejection device comprising: a carrier; and a plurality of fluid ejection dies arranged parallel to each other on the carrier, each fluid ejection die having a length, a thickness, and a width, the length being at least twenty times the width (FIG. 4: The plurality of ejection dies NG1-NG8. In addition, the relative dimension between the length and the width of the printhead die is just a matter design choice and does not thus carry patentable weight), wherein each fluid ejection die comprises: a plurality of fluid actuation devices (FIG. 4, element 15); a plurality of first non-volatile memory cells, each first non-volatile memory cell storing a customization bit (Paragraph [0033]: The memory register provides the bits S1-S3 to the logic NS1 (FIG. 5)); and control logic to configure an operation of the fluid ejection die based on the customization bits, wherein the customization bits vary between each of the fluid ejection dies (FIG. 5: The logic NS1 provides NSL1/1-NSL1/20 based on the bits S1-S3. Each combination of the bits S1-S3 corresponds to the selection of a nozzle group in the nozzle groups).
	Regarding to claims 22-23, 30-31, 37-38: wherein the operation is to modify an address input to the integrated circuit based on the customization bits by summing the customization bits and the address, wherein the control logic is to fire fluid actuation devices based on the modified address (FIG. 5: The adder 32 adds the bits S1-S3 to the address A4-A5 to provide the modified address SA3-SA5).
Allowable Subject Matter
2.	Claims 24, 32, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reasons for the indication of the allowability of the claims is the inclusions therein, in combination as currently claimed, of the limitation that a plurality of second non-volatile memory cells, wherein the control logic is to access a second non-volatile memory cell based on the modified address is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/15/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853